United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
NATIONAL TRANSPORTATION SAFETY
BOARD, ACCOUNTING OPERATIONS
DIVISION, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Robert A. Taylor, Esq., for the appellant
No appearance, for the Director

Docket No. 08-734
Issued: September 5, 2008

Oral Argument July 10, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 14, 2008 appellant through his representative filed a timely appeal from the
Office of Workers’ Compensation Programs’ December 6, 2007 nonmerit decision denying his
request for merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over this nonmerit decision. The last merit decision of the Office was its June 12, 2006 decision
denying appellant’s traumatic injury claim. Because more than one year has elapsed between the
Office’s last merit decision and the filing of this appeal, the Board lacks jurisdiction to review
the merits of this claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s representative argues that the medical evidence of record establishes a causal
relationship between the accepted July 28, 2004 work incident and appellant’s back condition.

The representative contends that the Office erred in finding that the deposition of appellant’s
treating physician, under oath, is not competent medical evidence.
FACTUAL HISTORY
On August 3, 2004 appellant, a 55-year-old financial management specialist, filed a
traumatic injury claim alleging that he sustained injuries to his right leg and back on July 28,
2004, while moving his computer monitor. The Office initially denied the claim, by decision
dated October 4, 2004, on the grounds that the claimed injury did not occur in the performance
of duty, as it occurred almost three hours after his normal tour of duty ended.
On October 3, 2005 appellant, through his representative, requested reconsideration. By
decision dated June 12, 2006, the Office modified the October 4, 2004 decision to reflect that the
claimed incident occurred in the performance of duty. As appellant was authorized to be on the
employer’s premises when the work incident occurred, and it occurred at a reasonable time after
his regular tour of duty hours, the Office found that the activity of moving his office to a new
location was reasonably incidental to his employment. However, the Office affirmed its denial
of appellant’s claim on the grounds that the medical evidence submitted failed to demonstrate a
causal relationship between the claimed medical condition and the established employment
incident.
Medical evidence of record submitted prior to the Office’s June 12, 2006 decision
included: a July 29, 2004 urgent care report, bearing an illegible signature, indicating that he fell
“last night at work” and had pain in his right leg; the first page of an unsigned August 3, 2004
report, reflecting appellant’s complaints of bilateral hip and thigh pain; a July 29, 2004 attending
physician’s report, bearing an illegible signature, indicating that appellant tripped and fell on
July 28, 2004 while moving a computer during an office move, and reflecting diagnoses of
muscle strain (back and thigh) and right knee sprain; a letter dated June 22, 2004 from
Dr. Dominick Mirando, a chiropractor; and a May 13, 2005 report from Dr. Guy W. Gargour,
who opined that appellant had sustained an injury at work while moving some files, which
exacerbated a previously diagnosed lumbosacral problem.
On June 12, 2007 appellant, through his representative, requested reconsideration,
contending that newly-submitted medical evidence was sufficient to establish his claim. In
support of the request, appellant submitted the June 22, 2006 deposition of Dr. Gargour, who
opined, to a reasonable degree of medical certainty, that appellant’s fall on July 28, 2004
exacerbated a preexisting back condition (L4-5 herniated disc).1 Appellant also submitted copies
of documents previously received by the Office, including the above-referenced July 29, 2004
urgent care report, an August 3, 2004 unsigned report, a July 29, 2004 attending physician’s
report and Dr. Mirando’s June 22, 2004 letter; a position description for financial management
specialist; documents relating to a March 24, 2004 injury, including a June 25, 2004 letter from
Dr. Gargour and a May 11, 2006 letter from Dr. Joseph J. Lamb; unsigned medical notes from
Mirando Chiropractor Center dated December 10, 2003 through June 15, 2006; an undated
1

The representative noted that appellant has another claim before the Office for an earlier aggravation of his
herniated disc which allegedly occurred at work on May 24, 2004 (File No. 252043468). Dr. Gargour’s deposition
addressed both claims.

2

physical therapy report; and June 2, 2004 reports of magnetic resonance imaging scans of the
brain and lumbar spine.
By decision dated December 6, 2007, the Office denied appellant’s request for
reconsideration, finding the evidence submitted insufficient to warrant merit review. The Office
found that Dr. Gargour’s deposition could not be considered valid medical evidence, in that it
was not signed. The remaining evidence submitted was found to be irrelevant or duplicative.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5 The Board has held that the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.6 Evidence or argument
that repeats or duplicates evidence previously of record has no evidentiary value and does not
constitute a basis for reopening a case.7
A medical report may not be considered as probative medical evidence if there is no
indication that the person completing the report qualifies as a “physician” as defined in 5 U.S.C.
§ 8102(2).8 The Board has found that reports lacking proper identification, such as unsigned
treatment notes, do not constitute probative medical evidence.9

2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

20 C.F.R. § 10.607(a).

5

20 C.F.R. § 10.608(b).

6

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

7

Helen E. Paglinawan, 51 ECAB 591 (2000).

8

See Bradford L. Sutherland, 33 ECAB 1568 (1982).

9

See Merton J. Sills, 39 ECAB 572, 575 (1988).

3

It is a well-established principle that the Board is best qualified by its expertise to judge
the probative value of certain types of testimony, such as hearsay. The Board has stated that
“technical objections regarding the nature of the evidence are seldom of great moment.”10
ANALYSIS
The Board finds that the Office improperly refused to reopen appellant’s case for further
review of the merits, as the evidence submitted by appellant in support of his June 12, 2007
reconsideration request is relevant and pertinent new evidence not previously considered.11
Appellant submitted several documents, including a June 22, 2006 deposition from Dr. Gargour,
who opined that appellant’s fall on July 28, 2004 exacerbated a preexisting L4-5 herniated disc.12
In its December 6, 2007 decision, the Office found that Dr. Gargour’s deposition could not be
considered “valid medical evidence” because it was unsigned. The Board disagrees.
A medical report may not be considered as probative medical evidence if there is no
indication that the person completing the report qualifies as a “physician” as defined in the Act.13
The Board has found that reports lacking proper identification, such as unsigned treatment notes,
do not constitute probative medical evidence.14 However, the fact that a document is not signed
does not, in and of itself, negate its authenticity or reliability. Although Office regulations
provide that a medical report “should” bear the physician’s signature or signature stamp,15 the
signature is not required. It is a well-established principle that the Board is best qualified by its
expertise to judge the probative value of certain types of testimony, such as hearsay. In the
instant case, Dr. Gargour offered his testimony under oath before a licensed court reporter. The
record reflects that Dr. Gargour waived his right to sign the deposition. The Board finds that the
absence of Dr. Gargour’s signature was cured by the signature of the court reporter, who attested
under oath to the accuracy of his testimony.16 The Board notes that Dr. Gargour is not a stranger
10

A. Larson, The Law of Workers’ Compensation § 127 (2000). See Frederick Nightingale, 6 ECAB 268 (1953)
(noting the informal processes employed in the administration and development of compensation cases, the
techniques of investigation which sometimes lead to records replete with hearsay evidence, and the Office’s
responsibility to evaluate such evidence in light of all of the surrounding facts and circumstances of a particular
case). Id. at 271.
11

20 C.F.R. § 10.606(b)(2).

12

The Board notes that the remaining documents submitted by appellant in support of his request for
reconsideration were either duplicative, cumulative or irrelevant.
13

See Bradford L. Sutherland, supra note 8.

14

See Merton J. Sills, supra note 9.

15

See 20 C.F.R. § 10.331.

16

The Board has previously accepted depositions as probative medical evidence. See, e.g., M.G., Docket No. 061092 (issued August 24, 2006) (where the Board found a conflict in medical opinion based, in part, on the
deposition testimony of claimant’s attending physician); Toni J. Stephens, Docket No. 05-559 (issued February 14,
2006) (where the Board found an unresolved conflict in medical opinion evidence based on the deposition of the
impartial medical examiner); Jeanne Bragg, Docket No. 05-424 (issued February 9, 2006) (where the Board found
that the deposition testimony of claimant’s treating physician constituted sufficient evidence to warrant further
development of her claim).

4

to this case. The fact that the record contains earlier medical reports, signed by Dr. Gargour and
submitted on his letterhead, further supports the authenticity of the deposition testimony.
The Board finds that Dr. Gargour’s deposition constitutes pertinent new evidence
relevant to the underlying issue in this case, namely, whether the medical evidence submitted
establishes a causal relationship between the claimed medical condition and the established
employment incident. This new evidence was not previously considered by the Office;
therefore, it is sufficient to require further review of the case on its merits.17 The case will
therefore be remanded for consideration of Dr. Gargour’s June 22, 2006 deposition, together
with the previously submitted evidence of record, and a decision on the merits as to whether
appellant sustained a traumatic injury on July 28, 2004.
CONCLUSION
The Office improperly denied appellant’s request for a merit review pursuant to section
8128(a) of the Act in its December 6, 2007 decision.
ORDER
IT IS HEREBY ORDERED THAT the December 6, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for action consistent
with the terms of this decision.
Issued: September 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

17

20 C.F.R. § 10.606(b)(2). See Donald T. Pippin, 54 ECAB 631 (2003).

5

